ORDER
Eric Brown sued his employer, the City of Chicago, and his former supervisor, James Cacciottlo, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and 42 U.S.C. §§ 1981 and 1983, alleging that they had denied him certain job opportunities because he is African American. Specifically, Brown claimed that he had responded to three of the City’s Job Opportunity Bid Announcements during 1999. Cacciottlo sat on the panel that evaluated the applicants for the thirteen jobs covered by the three announcements. Although Brown was qualified for the positions, the panel declined to promote him, explaining that he had less relevant experience than those applieantssome black, some white-who were promoted. The district court granted summary judgment to the defendants, finding that Brown had not established a prima facie case of racial discrimination because he had not shown that similarly situated applicants outside of his protected class were treated more favorably than he was.
Brown appeals, but his appellate brief fails to comply with Federal Rule of Appellate Procedure 28(a)(9) because it consists mainly of his rendition of the facts without explication as to why those facts are important. Notably absent are recognizable arguments supported by pertinent legal authority. Furthermore, the brief expresses only a general disagreement with the district court’s judgment and fails to explain why Brown believes the district court erred. Although we construe pro se briefs liberally, these deficiencies require us to dismiss this appeal. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001).
DISMISSED.